Order, entered on April 23, 1969, denying plaintiff’s motion for a temporary injunction restraining defendant from operating an airline ticket office in violation of the terms of a restrictive covenant, unanimously reversed on the law, the facts and in the exercise of discretion, with $30 costs and disbursements to plaintiff-appellant, and motion granted. Defendant is a party to an “ Interline Agreement ”, which provides for the allocation of counter space for the sale of airline tickets to the shareholder airlines of plaintiff-corporation. Paragraph 9 of that agreement contains an unambiguous and reasonable covenant prohibiting shareholder .airlines from maintaining offices for the sale of transportation within a limited area in midtown Manhattan. Defendant, which does maintain two offices within close proximity to the restricted area, has now opened an office within the restricted area itself — in clear violation of the terms of its agreement with plaintiff. A clear legal right to the relief sought has been demonstrated by plaintiff and defendant has shown nothing of an equitable or legal nature to move this court, as a matter of discretion, to deny the requested relief. (Evangelical Lutheran Church v. Sahlem, 254 N. Y. 161.) Plaintiff is directed to file an undertaking in the sum of $2,500. Concur — Capozzoli, J. P., Tilzer, Markewieh and Steuer, JJ.